Citation Nr: 1428202	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  09-01 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for right deltoid muscle disability with arthritis of the acromioclavicular joint (right shoulder disability) in excess of 10 percent prior to April 20, 2012, and in excess of 20 percent thereafter.

2.  Entitlement to a compensable disability rating for dermatitis. 

3.  Entitlement to an increased disability rating for a low back strain in excess of 10 percent.  

4.  Entitlement to an increased disability rating for left knee iliotibial band syndrome (left knee disability) in excess of 10 percent.  

5.  Whether new and material evidence has been received to reopen the claim for service connection for orchialgia.  

6.  Whether new and material evidence has been received to reopen the claim for service connection for plantar fasciitis.  

7.  Whether new and material evidence has been received to reopen the claim for service connection for abdominal pain.  

8.  Whether new and material evidence has been received to reopen the claim for service connection for chronic fatigue.  

9.  Whether new and material evidence has been received to reopen the claim for service connection for a right knee disorder.  

10.  Entitlement to service connection for residuals of tick bites, to include Lyme disease.  

11.  Entitlement to service connection for a liver disorder, to include as due to in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1991 to June 1997.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the November 2007 and February 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.
In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The issues of service connection for a right knee disorder (reopened) and service connection for a liver disorder, to include as due to herbicide exposure, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the entire increased rating period on appeal, the Veteran's right shoulder disability has manifested limitation of motion to shoulder level and has been productive of "moderately severe" impairment of the deltoid muscle.  

2.  For the entire increased rating period on appeal, the Veteran's service-connected dermatitis disability has affected less than five percent of his entire body and does not require intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.

3.  For the entire increased rating period on appeal, the Veteran's service-connected low back strain has been manifested by pain with objective findings of full forward flexion of the thoracolumbar spine, full extension, full left and right lateral flexion, and full left and right lateral rotation; without objective evidence of guarding, spasms, abnormal mobility, abnormal gait, reversed lordosis, scoliosis, abnormal kyphosis; without ankylosis of the entire thoracolumbar spine; without incapacitating episodes more than two week in the past 12 months; and without nerve involvement or neurological manifestations, or any additional limitation of motion or functional impairment due to pain on motion, weakness, excess fatigability or incoordination.

4.  The Veteran's left knee disability has been manifested by painful motion with normal extension, with flexion, at worst, to 130 degrees, without lateral instability or recurrent subluxation, and without dislocation of the semilunar cartilage accompanied by frequent episodes of "locking," pain, and effusion into the joint.

5.  The claims for service connection for orchialgia, plantar fasciitis, abdominal pain, chronic fatigue, and right knee disability were denied in an April 1998 rating decision; the Veteran did not file a notice of disagreement, and the rating decision became final.  

6.  Evidence received subsequent to the April 1998 notice of the denial does not relate to an unestablished fact necessary to substantiate the claims of service connection for orchialgia, plantar fasciitis, abdominal pain, and chronic fatigue. 

7.  Evidence received subsequent to the April 1998 notice of the denial does raise a reasonable possibility of substantiating the claim for service connection for a right knee disorder. 

8.  The Veteran does not have currently diagnosed disorder, to include Lyme disease, relating to in-service tick bites.  


CONCLUSIONS OF LAW

1.  For the entire increased rating period on appeal, the criteria for a 30 percent rating, but no higher, for the Veteran's right deltoid muscle disability with arthritis of the acromioclavicular join have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.21, 4.73, Diagnostic Codes 5201, 5303 (2013).

2.  For the entire increased rating period on appeal, the criteria for a compensable rating for dermatitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.7, Diagnostic Codes 7806, 7817 (2013).
3.  For the entire increased rating period on appeal, the criteria for a disability rating in excess of 10 percent for the low back strain disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2013).

4.  For the entire increased rating period on appeal, the criteria for a disability rating higher than 10 percent for the left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5099-5024 (2013).

5.  The April 1998 RO rating decision, which denied the claims for service connection for orchialgia, plantar fasciitis, abdominal pain, and chronic fatigue is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2013). 

6.  Evidence submitted subsequent to the April 1998 notice of the denial of service connection for orchialgia is not new and material.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2013). 

7.  Evidence submitted subsequent to the April 1998 notice of the denial of service connection for plantar fasciitis is not new and material.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2013). 

8.  Evidence submitted subsequent to the April 1998 notice of the denial of service connection for abdominal pain is not new and material.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2013). 

9.  Evidence submitted subsequent to the April 1998 notice of the denial of service connection for chronic fatigue is not new and material.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2013). 

10.  Evidence submitted subsequent to the April 1998 notice of the denial of service connection for a right knee disorder is new and material.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2013). 
11.  The criteria for service connection for residuals of tick bites are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013). 

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the increased rating and service connection claims decided herein.  The RO sent the Veteran letters in January 2007, February 2007, and November 2008 that informed him of the requirements needed to establish his increased rating and service connection claims.  The notice letters advised the Veteran that VA used a published schedule for rating disabilities that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  In accordance with the requirements of VCAA, the VA letters informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Moreover, the January 2007 letter advised him of the criteria to reopen service connection claims based on the submission of new and material evidence.  He was also advised, generally, of the basis of the prior denials.  See Kent v. Nicholson, 20 Vet. App. 1 (2006) (law requires VA to look at the bases for the denial in the prior decision and to respond with notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial).  

The Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, post-service private treatment records, and the Veteran's statements.

In addition, the Veteran has been afforded adequate examinations.  VA provided the Veteran with examinations in February 2007 (shoulder, skin, spine, and knees), December 2007 (shoulder), and April 2012 (shoulder, skin, spine, and knees).  The Veteran's history was taken and a complete examination was conducted that included specific clinical measures.  Conclusions reached and diagnoses given were consistent with the examination reports.  For these reasons, the Board finds that the Veteran has been afforded an adequate examinations.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 .  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Increased Rating for Right Shoulder Disability

The Veteran maintains that he experiences pain, limitation of motion, and weakness as a result of his service-connected right shoulder disability.  The Veteran is right hand dominant.  

The Veteran's right shoulder disability is currently rated under Diagnostic Codes 5303 (muscle injury of Muscle Group III) and Diagnostic Code 5203 (nonunion of the left clavicle or scapula).  The Board finds that Diagnostic Code 5201 (limitation of motion of the arm) is also applicable.  

Under Diagnostic Code 5303 (muscle injury of Muscle Group III) includes the intrinsic muscles of the shoulder girdle, to include the pectoralis major (clavicular) and the deltoid.  The function of these muscles is elevation and abduction of the arm to the level of the shoulder, and action with the pectoralis major II and latissimus dorsi and teres major in the forward and backward swing of the arm.  For the dominant arm, Diagnostic Code 5303 provides for a 20 percent evaluation for moderate symptoms, a 30 percent evaluation for moderately severe symptoms, and a 40 percent evaluation for severe symptoms.  38 C.F.R. § 4.73, Diagnostic Code 5303.

Under Diagnostic Code 5203, a 10 percent rating is warranted for nonunion of the clavicle or scapula without loose movement or malunion of the clavicle or scapula. A 20 percent rating is warranted for dislocation of the scapula or nonunion of the joint with loose movement.  This Diagnostic Code allows for clavicle or scapula symptoms to be rated on the basis of impairment of the contiguous joint, which in this case is the right shoulder.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

Under Diagnostic Code 5201, motion of the major arm warrants a 20 percent rating when limited to shoulder level, a 30 percent rating when limited to midway between the side and shoulder level, and a 40 percent rating when limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Upon review of all the evidence of record, both lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran's right shoulder disability more nearly approximates limitation of motion to shoulder level with moderately severe impairment of the deltoid muscle.  See 38 C.F.R. § 4.73, Diagnostic Code 5303.

The evidence includes a February 2007 VA examination report where the Veteran reported pain, giving way, stiffness, and weakness associated with the right shoulder disability.  He also stated that he had flare-ups of the right shoulder at least weekly associated with increased activity or cold, damp weather.  The Veteran reported a 50 to 75 percent increase in impairment during these flare-ups.  Upon physical examination, flexion was noted to be from zero to 120 degrees, with pain starting at 90 degrees (shoulder level).  Abduction was also from zero to 120 degrees, with pain starting at 90 degrees.  The Veteran did not have additional limitation of motion on repetitive use.  The examiner noted that the right shoulder disability had some effect on the Veteran's usual daily activities, including chores (to a mild degree) and sports (to a severe degree).

In a following December 2007 VA examination report, the Veteran stated that he was unable to lift, grip, exercise, or perform any kind of strenuous activity as a result of the "progressively worse" right shoulder pain.  He further reported increased fatigability, weakness, and decreased range of motion.  The VA examiner reviewed x-ray findings, the February 2007 VA examination report, and opined that the Veteran's chronic right shoulder strain was "moderately severe" and had "significant effects" on the Veteran's usual daily activities, including chores, shopping, exercise, sports, recreation, traveling, and dressing.   

The Veteran was afforded another VA shoulder examination in April 2012.  During the evaluation, the Veteran reported that the right shoulder symptoms had gradually worsened over time.  The Veteran stated that he had been experiencing severe shoulder pain with certain movements and any lifting.  Upon physical examination, flexion was noted to be from zero to 90 degrees (shoulder level), with pain at 90 degrees.  Abduction was from zero to 120 degrees, with pain starting at 120 degrees.  The Veteran did not have additional limitation of motion on repetitive use.  Functional loss and functional impairment was noted to be less movement than normal and pain on movement.  The examiner noted that shoulder strength was normal and there was no ankylosis of the shoulder joint.  The Veteran was also noted to have positive tests for a rotator cuff disorder.  

The Board has also reviewed private treatment records from Dr. J.W., which included a January 2012 evaluation, where the Veteran reported his symptoms, a physical examination was conducted, MRI findings were reviewed, and a diagnosis was rendered.  Specifically, the Veteran reported that since his in-service injury he had experienced recurrent pain in the right shoulder.  Upon examination of the right shoulder, Dr. J.W. noted pain on impingement testing, which was noted to be "fairly significant."  "Moderate" pain was also noted when reaching to the other shoulder and the Veteran had tenderness in the area of the rotator cuff.  The report of the MRI scan showed a rotator cuff tear, mild degenerative cyst of the humeral head, and degenerative hypertrophy of the AC joint.  According to Dr. J.W., the Veteran had "moderately advanced" degenerative joint disease of the AC joint with prominence of the inferior surface if the clavicle, which was indenting the rotator cuff musculature, and was therefore impinging the right shoulder.  Dr. J. W. informed the Veteran that surgery would be required in order to resolve the impingement of the right shoulder.  

The Board has reviewed the Veteran's statements regarding his right shoulder pain, decreased range of motion, and weakness.  The Board finds that the Veteran's statements are consistent with the medical evidence of record and are therefore credible.  Further, the Veteran's complaints and symptoms have remained relatively consistent throughout the entire increased rating period.  

For these reasons, and upon review of the lay and medical evidence, the Board finds that the Veteran's right shoulder disability has manifested limitation of motion to shoulder level in both the February 2007 and April 2012 VA examination reports.  This decreased level of motion warrants, at the very least, a 20 percent disability rating under Diagnostic Code 5201 for limitation of motion of the dominant arm limited to shoulder level.  However, the Board finds that a 30 percent disability rating under Diagnostic Code 5303 is more nearly approximated as the Veteran's right shoulder disability (to include the clavicle and deltoid muscle groups) have been noted to be "moderately severe" and "moderately advanced."  See December 2007 VA examination report and January 2012 evaluation from Dr. J.W.  The Veteran's statements have been consistent with the VA and private examinations of record.  Accordingly, and resolving any reasonable doubt in the Veteran's favor, the Board finds that a 30 percent rating for the Veteran's right shoulder disability is warranted under Diagnostic Code 5303 for the entire increased rating period on appeal.  

The Board has also considered whether the Veteran warrants a higher evaluation under other potentially applicable diagnostic codes.  Diagnostic Codes 5200, 5202, and 5203 provide criteria for rating ankylosis and other impairment of the humerus and clavicle or scapula.  The Veteran does not have ankylosis or fibrous union of the humerus, as required by Diagnostic Codes 5200 and 5202 for a disability rating in excess of 30 percent.  In addition, the Veteran's current disability rating exceeds the maximum benefit under Diagnostic Code 5203 for impairment of clavicle or scapula. 

A higher evaluation of 40 percent is also not warranted under Diagnostic Code 5201 because the evidence of record establishes that the limitation of range of motion is above 25 degrees.

Further, while the Veteran has been diagnosed with degenerative joint disease (arthritis) of the shoulder, arthritis is rated under Diagnostic Code 5003, which permits rating based on limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  Here, the Veteran has already been awarded a 30 percent disability rating, in part, due to limitation of motion to shoulder level under Diagnostic Code 5303.  As such, a separate or increased rating due to any arthritis is not warranted.  See 38 C.F.R. § 4.14 (2013) (pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability).  

Accordingly, the Board concludes that the Veteran's right shoulder disability has not significantly changed during the period on appeal and a uniform 30 percent disability rating, but no higher, is warranted for the entire increased rating period.  The Board has applied the benefit-of-the-doubt doctrine in determining that the criteria for 30 percent rating are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102. 
Increased Rating for Dermatitis

The Veteran's skin disability is evaluated under Diagnostic Code 7817 for exfoliative dermatitis.  The Board finds that Diagnostic Code 7806 for dermatitis or eczema is also applicable.  Amendments to the criteria for rating scars, effective October 23, 2008, do not change the criteria set forth at Diagnostic Code 7806.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805).

Under Diagnostic Code 7806, a 10 percent rating is assigned for eczema affecting at least five percent, but less than 20 percent, of the entire body or exposed areas or requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is assigned for eczema affecting from 20 to 40 percent of the entire body or exposed areas or requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A maximum 60 percent rating is assigned for eczema affecting more than 40 percent of the entire body or exposed areas or requiring constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  Id.

Under Diagnostic Code 7817, a noncompensable rating is warranted for any extent of involvement of the skin that requires no more than the use of topical therapy during the past 12 months.  38 C.F.R. § 4.118, Diagnostic Code 7817.  A 10 percent rating is warranted where there is any extent of involvement of the skin; and systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA (psoralen with long-wave ultraviolet-A light) or UVB (ultraviolet-B light) treatments, or electron beam therapy required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for any extent of involvement of the skin; and systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA or UVB treatments, or electron beam therapy required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is assigned where there is generalized involvement of the skin without systemic manifestations; and constant or near-constant systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA or UVB treatments, or electron beam therapy required during the past 12-month period.  A 100 percent rating is assigned where there is generalized involvement of the skin with systemic manifestations such as fever, weight loss, and hypoproteinemia; and constant or near-constant systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA or UVB treatments, or electron beam therapy required during the past 12-month period.
The evidence of record includes a February 2007 VA skin examination report where the Veteran stated that he develops a rash approximately once a year, lasting about two weeks.  Symptoms were reported as itching and erythema and the Veteran had been diagnosed with dermatitis.  The examiner noted that in the last 12 months, the Veteran had been treated for dermatitis with topical hydrocortisone cream for approximately one to six weeks.  The examiner noted that the medication prescribed to the Veteran was a corticosteroid.  Upon physical examination, the examiner noted that there was no rash at the time of examination; however, according to the Veteran's description and the evidence of record, the examiner stated that the percent of the total body area affected was less than five percent.

In a subsequent April 2012 VA skin examination, the Veteran stated that he developed a rash on his legs and abdomen in 1991 after being bitten by a tick.  The Veteran reported that he was diagnosed with dermatitis, which according to the Veteran, recurred about once a year, with the last episode occurring in approximately April 2011.  On physical examination, the examiner noted that the Veteran did not have rash at that time.  The examiner stated that the Veteran had not been treated with oral or topical medications in the past 12 months for any skin condition.  

Upon review of all the evidence, both lay and medical, the Board finds that a compensable rating for dermatitis is not warranted for the entire appeal period.  The evidence of record does not demonstrate that the Veteran's dermatitis affects at least five percent, but less than 20 percent, of his entire body or that it requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  As stated above, the Veteran's dermatitis only covers less than five percent of his body and, when active, the Veteran's dermatitis is treated with topical hydrocortisone cream.  As such, the Board finds that a compensable rating for dermatitis is not warranted for the entire rating period.




Increased Rating for Low Back Strain

A disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment.  The Court instructed that, in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

In Burton v. Shinseki, the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  Burton, 25 Vet. App. 1.  Later in the month, the Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

The Veteran's spine disability has been appropriately rated under Diagnostic Code 5237 (lumbosacral strain).  This diagnostic code is to be rated under the following general rating formula for diseases and injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2013).

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.

A 20 percent is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.  A 40 percent evaluation will be assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation will be assigned of unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent evaluation will be assigned for unfavorable ankylosis of the entire spine.  Id.

Note (1): Evaluate any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id. 

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (4): Round each range of motion measurement to the nearest five degrees.  Id.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.

Diagnostic Code 5243 provides that intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) be rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

Under Diagnostic Code 5243, a 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Id. 

A 60 percent rating is warranted where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Id. 

Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Id.

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the claim for an increased rating in excess of 10 percent for the service-connected lumbar strain disability for the entire increased rating period on appeal.

The medical evidence of record shows that for the appeal period, the service-connected lumbar strain is manifested by pain, stiffness, and weakness.  The Veteran had full forward flexion of the thoracolumbar spine with forward flexion to 90 degrees with pain at 90 degrees during the February 2007 VA examination report, and without objective evidence of pain at 90 degrees in the April 2012 VA examination report.  Further, these VA examination reports indicated that the range of motion of the thoracolumbar spine showed full extension (to 30 degrees), full left and right lateral flexion (to 30 degrees), and full left and right lateral rotation (to 30 degrees).  There was no evidence of any additional limitation of motion or functional impairment due to pain on motion, weakness, excess fatigability or incoordination.  The diagnosis during the April 2012 VA examination report was mild degenerative joint disease with no evidence of IVDS.

The Board finds that the criteria for a 20 percent rating has not been met based upon the range of motion of the thoracolumbar spine during either VA examination.  There was also no objective evidence of muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The VA examination reports did not reveal that the Veteran had an abnormal gait.

The rating criteria are intended to take into account functional limitations; therefore, the provisions of 38 C.F.R. §§ 4.40, 4.45, could not provide a basis for a higher evaluation.  68 Fed. Reg. 51454 -5 (Aug. 27, 2003).  In any event, as discussed below, additional functional limitation warranting a higher evaluation is not been shown.

There is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, 8 Vet. App. at 206-7.  The February 2007 and April 2012 VA examination reports considered pain when range of motion testing was conducted and the Veteran still had full range of motion.  These VA examination reports indicated some pain on active and passive range of motion testing, but no additional loss motion on repetitive use was noted.  In sum, the February 2007 and April 2012 VA examination reports showed that the Veteran had full range of motion of the thoracolumbar spine.  Also, during the April 2012 VA examination report, muscle strength was normal.  

The Board finds that the limitation of motion and functional loss due to pain is contemplated in the currently assigned 10 percent rating.  The medical evidence establishes that the Veteran still has almost full motion of the lumbar spine and has normal gait despite the lumbar spine disability.  Any functional loss due to pain or other symptoms does not amount to additional limitation of motion.  Based on the objective medical evidence of record, there is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness, or incoordination, and the Board finds that the assignment of additional disability pursuant to 38 C.F.R. §§ 4.40 and 4.45 is not warranted.

For these reasons, the Board finds that the preponderance of the evidence is against the assignment of a disability evaluation in excess of 10 percent for the service-connected lumbar strain under the rating criteria for spine disabilities.

The Board further finds that a higher rating is not warranted under Diagnostic Code 5243 for incapacitating episodes associated with IVDS.  The evidence does not establish that the Veteran has been diagnosed with intervertebral disc syndrome.  See April 2012 VA examination report.  Further, the February 2007 and April 2012 VA examiners noted that the service-connected lumbar strain did not cause incapacitating episodes having a total duration of at least two weeks during the past 12 months.  During the April 2012 VA examination, the Veteran reported having one flare-up of back pain one year ago, manifested by severe pain, resulting in the loss of 10 work days.  The evidence does not demonstrate, and the Veteran has not contended, that a physician prescribed bed rest during this flare-up.  Thus, the Board finds that a disability evaluation in excess of 10 percent for the lumbar spine disability is not warranted under Diagnostic Code 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

In addition, the medical evidence shows that the service-connected lumbar spine disability does not cause separate associated neurologic disabilities.  The February 2007 and April 2012 VA examination reports demonstrate that the Veteran does not have any nerve involvement, radiculopathy, or other neurological deficits due to the lumbar spine disability.   As such, the Board concludes that a separate rating for a separate neurological disability is not warranted.

In summary, the Board finds that the preponderance of the evidence is against the assignment of a disability evaluation in excess of 10 percent for the lumbar strain for the entire increased rating period on appeal.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  Accordingly, the appeal is denied.

Increased Rating for Left Knee Iliotibial Band Syndrome

For the entire increased rating period under appeal, the Veteran's left knee disability, diagnosed as iliotibial band syndrome, has been evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion).  

Diagnostic Code 5260 addresses limitation of motion with respect to flexion. Flexion limited to 45 degrees warrants a 10 percent evaluation.  A 20 percent rating requires flexion limited to 30 degrees.  The maximum rating of 30 percent is reserved for flexion limited to 15 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 addresses limitation of motion with respect to extension. Extension limited to 10 degrees merits a 10 percent evaluation.  A 20 percent rating is reserved for extension limited to 15 degrees, while a 30 percent rating is reserved for extension limited to 20 degrees.  Extension limited to 30 degrees warrants a 40 percent evaluation.  The maximum 50 percent rating is awarded when there is extension limited to 45 degrees.  38 C.F.R. § 4.71a.

Normal range of motion for the knee is from 140 degrees flexion to 0 degrees extension.  38 C.F.R. § 4.71, Plate II (2013). 

Diagnostic Code 5257 sets forth a 10 percent evaluation for slight impairment due to recurrent subluxation or lateral instability of the knee.  A 20 percent rating requires moderate impairment due to recurrent subluxation or lateral instability.  Severe impairment due to recurrent subluxation or lateral instability results in the maximum 30 percent evaluation.  38 C.F.R. § 4.71a.

Several other Diagnostic Codes under 38 C.F.R. § 4.71a pertain to knee disabilities in addition to those above.  They include: Diagnostic Code 5256 for ankylosis of the knee, Diagnostic Code 5258 for dislocated semilunar knee cartilage with frequent episodes of "locking," pain, and effusion into the joint, Diagnostic Code 5259 for symptomatic removal of the semilunar knee cartilage, Diagnostic Code 5262 for impairment of the tibia and fibula, and Diagnostic Code 5263 for genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated). 

Separate disability evaluations are assigned where a veteran has both a compensable (10 percent or higher) limitation of flexion and a compensable limitation of extension of the same knee pursuant to Diagnostic Codes 5260 and 5261. VAOPGCPREC 9-04.  A Veteran may also receive separate ratings for arthritis and instability of the same knee under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 09-98; VAOPGCPREC 23-97; see also Esteban, 6 Vet. App. at 259; Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

After review of all the evidence, lay and medical, the Board finds that, for the entire increased rating period, the Veteran's left knee disability has been manifested by painful motion with normal extension, with flexion, at worst, to 130 degrees, without lateral instability or recurrent subluxation, and without dislocation of the semilunar cartilage accompanied by frequent episodes of "locking," pain, and effusion into the joint.  For the reasons discussed in detail below, the Board finds that the criteria for a disability rating higher than 10 percent for the Veteran's left knee disability have not been met or more nearly approximated, and the criteria for separate compensable ratings for knee disabilities have not been met.

The evidence of record includes a February 2007 VA examination where the Veteran reported chronic left knee pain with subjective complaints of giving way, instability, stiffness, and weakness.  The Veteran reported that his left knee would flare-up with use and in cold, damp weather.  These flare-ups were reported to occur weekly, lasting approximately one day.  The Veteran stated that during these flare-ups he was at nearly 100 percent further impaired in function.  Range of motion testing revealed flexion to 130 degrees with pain at 130 degrees, and normal extension.  Upon repetitive use, there was no additional loss of motion in the left knee.  The examiner noted tenderness and pain on motion in left knee; however, there was no objective evidence of instability, clicking, or grinding.  

The Veteran was afforded a second VA examination in April 2012.  During the evaluation the Veteran reported continued pain in the left knee with running, walking, and climbing stairs.  The Veteran denied flare-ups associated with the left knee.  Upon physical examination, range of motion testing revealed left knee flexion to 130 degrees, with pain beginning at 130 degrees.  Extension was normal with no objective evidence of pain.  Upon repetitive testing, flexion was again to 130 degrees and extension was normal.  The examiner noted no functional loss or functional impairment of the left knee.  Anterior, posterior, and medial-lateral instability tests revealed normal results.  There was no evidence of recurrent patellar subluxation or dislocation.  There was also no evidence of a meniscal condition or meniscal surgery in the left knee.  

Upon review of the record, the Board finds that the weight of the evidence demonstrates that the Veteran's left knee disability has manifested pain on motion, flexion at worst to 130 degrees, and extension within normal limits.  The provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to a minimum compensable (10 percent) rating for such symptomatology as pain that limits motion to a noncompensable degree.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003; DeLuca, 8 Vet. App. 202; Burton, 25 Vet. App. 1.  Thus, the evidence demonstrates that the 10 percent disability rating is appropriate under Diagnostic Code 5003 for the Veteran's painful left knee for the entire initial rating period.

The Board has specifically considered Diagnostic Code 5260, which contemplates impairment of the knee manifested by limitation of flexion.  Where flexion is limited to 15, 30, 45, and 60 degrees, disability ratings of 30, 20, 10 and 0 percent, respectively, are assigned.  38 C.F.R. § 4.71a.  Here, the Veteran's left knee flexion was, at worst, to 130 degrees in the February 2007 and April 2012 VA examinations.  Therefore, the criteria for a compensable disability rating under Diagnostic Code 5260 (limitation of flexion to 45 degrees) have not been met or more nearly approximated for the entire increased rating period.  The lay and medical evidence, which includes limitation of motion due to painful motion, does not support a rating in excess of 10 percent under Diagnostic Code 5260 (limitation of flexion) for the left knee for any period.  38 C.F.R. § 4.71a.

Further, Diagnostic Code 5261 contemplates impairment of the knee manifested by limitation of extension.  Where extension is limited to 45, 30, 20, 15, 10, and 5 degrees, disability ratings of 0, 10, 20, 30, 40, and 50 percent, respectively, are assigned.  38 C.F.R. § 4.71a.  In this case, the evidence shows that the Veteran had normal extension at the February 2007 and April 2012 VA examinations.  For these reasons, the Board finds that the criteria for a higher disability rating under Diagnostic Code 5261 have not been met or more nearly approximated.

As the evidence does not show a combination of extension limited to 10 degrees with flexion limited to 45 degrees, the Board further finds that a separate compensable ratings for limitation of extension (Diagnostic Code 5261) and limitation of flexion (Diagnostic Code 5260) are not warranted.  See VAOPGCPREC 9-04.

In addition, the Veteran had tenderness and pain, but no instability of the left knee joint.  See February 2007 and April 2012 VA examinations; see also Dorland's Illustrated Medical Dictionary 944 (32nd ed. 2012) ("functional instability" defined as inability of a joint to maintain support during use).  Further, although the Veteran reported subjective complaints of instability associated with his left knee disability (see February 2007 VA examination report and Veteran's February 2010 statement), the Board finds that specific objective clinical findings from the February 2007 and April 2012 VA medical professionals, showing no instability of the left knee and no dislocations, are more probative than such general assertions by the Veteran.  As such, a separate rating on the basis of other impairment of the left knee, including recurrent subluxation or lateral instability, is not warranted.  
The Board has also considered whether any other diagnostic code would allow for a rating in excess of 10 percent for the Veteran's left knee disability.  Diagnostic Code 5258 addresses dislocation of semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  The medical evidence revealed no complaints of locking and no showing of dislocation of the semilunar cartilage; therefore, Diagnostic Code 5258 does not apply.

Diagnostic Code 5259 addresses removal of symptomatic semilunar cartilage, but there is no indication that the Veteran has undergone such a procedure; thus, Diagnostic Code 5259 does not apply.  Diagnostic Codes 5262 and 5263 do not apply, as there is no evidence of impairment of the tibia or fibula, and no evidence of genu recurvatum.  38 C.F.R. § 4.71a.

Finally, in considering whether a higher rating is warranted based on loss of motion under another diagnostic code, the Board finds that Diagnostic Code 5256 does not apply, as the evidence does not show knee ankylosis.  Diagnostic Code 5055 contemplates prosthetic replacement of the knee joint.  There is no evidence the Veteran has undergone a knee replacement, so Diagnostic Code 5055 is also inapplicable.  38 C.F.R. § 4.71a.

For these reasons, the Board finds that the weight of the evidence is against a rating in excess of 10 percent for left knee disability for the entire increased rating period on appeal.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted for the increased rating claims for the right shoulder, dermatitis, low back, and left knee disorders.  In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's shoulder, spine, and knee disabilities are specifically contemplated by the schedular rating criteria (Diagnostic Code 5303-5203 (shoulder), Diagnostic Code 5237 (spine), and Diagnostic code 5260 (knee)), and no referral for extraschedular consideration is required.  The schedular rating criteria under these Diagnostic Codes specifically provide for disability ratings based on a combination of history, symptoms, and clinical findings.  The schedular rating criteria specifically provide for ratings based on limitation of motion, including due to pain and other orthopedic factors, such as fatigability, which are part of the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.  In this case, considering the lay and medical evidence, the Veteran's shoulder, spine, and knee disabilities have been manifested by pain and limitation of motion.  The schedular rating criteria specifically allows for different ratings based on the severity of the limitations of motion.  

As for the Veteran's dermatitis disability, the rating criteria under Diagnostic Code 7817 for exfoliative dermatitis and under Diagnostic Code 7806 for dermatitis or eczema specifically address dermatitis.  To the extent there are symptoms related to the skin disability during the appeal period, they include itching, erythema and the use of topical hydrocortisone cream.  No rash was noted on VA examination both in February 2007 and April 2012.  A comparison between the level of severity and symptomatology of the Veteran's disability as discussed above, with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, including use of topical therapy.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the 
Veteran are specifically contemplated by the criteria discussed above, including the functional limitation and the effect on his daily life.  In the absence of exceptional factors associated with the Veteran's right shoulder, dermatitis, low back, and left knee disorders, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

New and Material Evidence Laws and Regulations

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  A claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id  at 118. 

Reopening a claim for service connection requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received. Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New and Material Evidence Analysis for Orchialgia, Plantar Fasciitis, Abdominal Pain, and Chronic Fatigue 

The Veteran's claims for service connection for orchialgia, plantar fasciitis, abdominal pain, and chronic fatigue were denied in an April 1998 rating decision.  The Veteran did not file a notice of disagreement with the April 1998 rating decision, and the decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.156, 20.1103. 

In regard to the claim for service connection for orchialgia, at the time of the April 1998 rating decision, service treatment records demonstrated that the Veteran was seen in June 1994 with complaints of right testicular pain.  The Veteran was diagnosed with right orchialgia and later with right varicocele.  The Veteran was treated and there was no follow-up complaints or treatment after July 1994.  A post-service February 1998 VA examination report was negative for any chronic testicular disorder. 

As for plantar fasciitis, the service treatment records shows a history of pain in his right foot on the plantar surface that was extremely tender during his service separation examination.  The clinical evaluation of the feet was normal.  In a February 1998 VA examination report, the Veteran stated that he had pain with running in the plantar surface of the right foot.  The examiner found no objective evidence of pain on motion or limited motion of the right foot and plantar fasciitis was not found on examination.   

Regarding the claim for service connection for abdominal pain, the April 1998 rating decision noted that service treatment records showed that the Veteran had a growth removed from his lower abdomen in May 1993.  The growth was found to be benign and no residuals were shown in service.  The February 1998 VA examination report did not discuss the Veteran's abdomen and no diagnoses regarding an abdominal disorder were noted.  

The claim for service connection for chronic fatigue was also denied in the April 1998 rating decision.  Although there was treatment for fatigue during service in September 1996, no diagnosis for chronic fatigue was confirmed and the Veteran was thought to have had infectious mononucleosis.  This condition resolved and no treatment was shown after 1996.  The service separation examination report noted the Veteran's history of fatigue, but a diagnosis for chronic fatigue was not rendered at that time.  

The Veteran filed claims to reopen service connection for orchialgia, plantar fasciitis, abdominal pain, and chronic fatigue in November 2006.  The evidence relating to the Veteran's orchialgia, plantar fasciitis, abdominal pain, and chronic fatigue disorders received since the April 1998 notice of a final decision includes statements from the Veteran, private treatment records (orthopedic), and VA examination reports (orthopedic and skin).  

Although the Veteran's statements list orchialgia, plantar fasciitis, abdominal pain, and chronic fatigue as some of his disorders for which he seeks service connection compensation, the Veteran has not reported specific symptoms or indicated that he has been diagnosed with these disorders.  The remaining evidence of record, to include private treatment records and VA examinations, do not address orchialgia, plantar fasciitis, abdomen, and chronic fatigue as they discuss the Veteran's orthopedic and skin disorders.  

Upon review of all the evidence of record, both lay and medical, the Board finds that the evidence received since notice of the final denial in April 1998 is not new and material as it does not related to unestablished facts necessary to substantiate the claims, has not triggered the duty to assist by providing a medical examination, and does not raise a reasonable possibility of substantiating the claims.  Therefore, the application to reopen the claims must be denied.  

New and Material Evidence Analysis for a Right Knee Disorder

The Veteran's claims for service connection for a right knee disorder was denied in an April 1998 rating decision.  The Veteran did not file a notice of disagreement with the April 1998 rating decision, and the decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.1103. 

In the April 1998 rating decision, the RO denied the claim because the evidence did not demonstrate a permanent residual or chronic disability associated with the right knee.  The rating decision noted that the Veteran was seen in service for a right knee condition in April 1991.  The Veteran was noted to have tenderness to palpation, swelling, and redness.  No diagnosis was rendered and no further treatment was provided for the right knee during service.  A post-service February 1998 VA examination report showed no objective evidence of pain on motion and x-rays were within normal limits.  

The evidence received since the April 1998 rating decision includes, in pertinent part, a June 2006 treatment note from Dr. D.D., which included a diagnosis of right knee derangement.  The Veteran underwent surgery to the right knee in August 2006.  In a January 2009 statement, the Veteran stated that his right knee disorder may be related to his service-connected left knee disability.  

The Board finds that the 2006 private medical report, obtained after the April 1998 rating decision, reflects that the Veteran has a right knee disorder.  As such, there is a reasonable possibility that this new evidence relates to an unestablished fact (current diagnosis), and may substantiate the claim for service connection for a right knee disorder.  Accordingly, new and material evidence has been received to reopen service connection for a right knee disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim for service connection for the right knee disorder is further addressed in the remanded section below.  

Service Connection Residuals of Tick Bites

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of residuals of tick bites, to include Lyme disease, is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2013); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran essentially contends that he had Lyme disease in service as a result of tick bites.  See Veteran's November 2008 statement. 

Upon review of all the evidence of record, both lay and medical, the Board finds that the evidence does not demonstrate that the Veteran has a current diagnosis, to include Lyme disease, which is related to the in-service tick bites.  

Service treatment records reveal that the Veteran was seen in May 1991 after being bitten by a tick on his right hip.  The Veteran reported that his torso was numb and he had a rash.  In a follow-up May 1991 service treatment record, the Veteran was specifically tested for Lyme disease, but the result were negative.  Rocky Mountain spotted fever was also ruled out.  Subsequent service treatment records were negative for any complaints, diagnosis, or treatment relating to residuals of the tick bite or a diagnosis of Lyme disease.  The April 1997 service separation medical examination report does not reveal any diagnoses relating to residuals of tick bites.  The Veteran also did not report any residual symptoms from the tick bite in his April 1997 report of medical history, completed at service separation.  

Post-service treatment records are negative for any complaints, diagnoses, or treatment for residuals of a tick bite, to include Lyme disease.  Aside from general statements regarding the in-service tick bite, the Veteran has not described any specific symptoms or conditions (residuals) which he believes may be related to the in-service tick bite.  Further, although as a lay person, the Veteran is competent to relate some symptoms that may be associated with Lyme disease, such as a rash, he does not have the requisite medical knowledge, training, or experience to be able to diagnose the medically complex disorder of Lyme disease.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis).  Lyme disease is a medically complex disease process because of its multiple possible etiologies, requires specialized testing to diagnose, and manifests observable symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).
 
For these reasons, the Board finds that the Veteran does not have currently diagnosed Lyme disease, or any currently diagnosed residuals from the in-service tick bites.  As the evidence does not show a currently diagnosed disorder, the claim must be denied.  Brammer, 3 Vet. App. at 225.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.




	(CONTINUED ON NEXT PAGE)





ORDER

For the entire increased rating period on appeal, a rating of 30 percent, but no higher, for right deltoid muscle disability with arthritis of the acromioclavicular joint is granted.

A compensable disability rating for dermatitis is denied.
An increased disability rating for a low back strain in excess of 10 percent is denied.  

An increased disability rating for left knee iliotibial band syndrome in excess of 10 percent is denied. 

New and material evidence having not been submitted, the application to reopen the claim for service connection for orchialgia is denied.

New and material evidence having not been submitted, the application to reopen the claim for service connection for plantar fasciitis is denied.

New and material evidence having not been submitted, the application to reopen the claim for service connection for abdominal pain is denied.

New and material evidence having not been submitted, the application to reopen the claim for service connection for chronic fatigue is denied.

New and material evidence having been submitted, the application to reopen the claim for service connection for a right knee disorder is granted.  

Service connection for residuals of tick bites, to include Lyme disease, is denied.  




REMAND

Service Connection for a Right Knee Disorder

As noted above, the Board has reopened the claim for service connection for a right knee disorder.  The Veteran has been diagnosed with right knee derangement and underwent surgery in August 2006.  The Veteran maintains that he has degenerative joint disease in the right knee that may be associated with service, or alternatively, with the service-connected left knee disability.

The RO obtained a medical opinion in December 2008 to assist in determining whether the Veteran's right knee disorder was related to service or to his service-connected left knee disability.  The examiner stated that he reviewed the claims file.  The examiner provided an opinion with supporting rational as to why the right knee disorder was less likely than not related to service; however, a clear opinion and rationale as to whether the right knee disorder was caused or aggravated by the service-connected left knee disability was not rendered.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  As such, the Board finds that the Veteran should be afforded a more contemporaneous VA medical examination and the examiner should provide an opinion as to the etiology of the right knee disorder, to include whether the right knee disorder was caused or aggravated by the service-connected left knee disability.

Service Connection for a Liver Disorder

The Veteran was denied service connection for a liver disorder in a November 2007 rating decision.  In a subsequent December 2007 correspondence, he expressed disagreement with the November 2007 rating decision.  VA has not provided him a statement of the case (SOC) on this issue and one is needed.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination (right knee) to assist in determining the current nature and etiology of the right knee disorder.  The relevant documents in the claims folder must be made available to the examiner, who should indicate on the examination report that (s)he has reviewed the documents in conjunction with the examination.

The VA examiner should identify all current right knee disorders by diagnosis and offer the following opinions:

(a)  For each of the right knee disabilities diagnosed, the VA examiner should state whether it is at least as likely as not (i.e., 50 percent or greater probability), that any right knee disorder is etiologically related to service.

(b)  State whether it is at least as likely as not that the Veteran's right knee disabilities are caused or aggravated (permanently worsened in severity beyond a natural progression) by the service-connected left knee disability. If it is the examiner's opinion that there is aggravation, he or she should, to the extent possible, identify the baseline level of severity of the right knee disorder prior to the onset of aggravation 

The VA examiner is requested to provide a rationale for any opinion provided.

2.  Issue a SOC to the Veteran addressing the claim for service connection for a liver disorder, to include as due to herbicide exposure.  He must be advised of the time limit in which he may file a substantive appeal.  Then, if the appeal is timely perfected, the issue should be returned to the Board for further appellate consideration, if otherwise in order.

3.  After the development requested above has been completed, readjudicate the issues on appeal.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given an opportunity to respond before this case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


